Citation Nr: 1544323	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-27 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his spouse appeared and testified at a personal hearing in March 2015 before the undersigned Veterans Law Judge. A transcript of the hearing is contained in the record.

This claim was previously before the Board in June 2015.  The claim was remanded so that the Veteran could be afforded a VA examination. 


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, he incurred bilateral hearing loss in service.


CONCLUSION OF LAW

Hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Given the Board's favorable disposition of the claim of entitlement to service connection for hearing loss, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for other organic disease of the nervous system (hearing loss) when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Id.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

On his February 2010 claim for service connection for bilateral hearing loss, the Veteran reported that his hearing loss and tinnitus began in 1970.

The Veteran's service medical records do not include complaints of or diagnosis of tinnitus or hearing loss.  The Board notes that the 1971 separation evaluation noted that his hearing and ears were normal; however, only a whispered voice test was provided at separation.  The Veteran did not enter service with hearing loss.

In support of his claims for service connection for hearing loss and tinnitus, the Veteran submitted a private medical record.  The June 2001 Carolina Hearing Center record noted that the Veteran's hearing loss began four years earlier (1997).  The audiological graph in the private record including the summary that his hearing had no significant changes in the past year.

A May 2010 VA audiology consultation report noted that the Veteran reported hearing loss since service.  He reported military noise exposure of 5-inch guns over three years, and occupational noise exposure of working as a tree contractor for 38 years.

In a January 2011 statement, the Veteran described his in-service noise exposure.  He stated that he was initially assigned to the USS Chevalier in the deck force, and that his quarter assignment was underneath the first double five-inch gun mount.  He stated that later one gun mount was removed so that it could be used for helicopter landing space.  He stated that during combat, his station was above the five-inch gun mount.  He stated that he "relates the majority of his hearing loss and ringing in his ears to the guns going off, the helos above his head every night, and the roar of the destroyer every day.  He stated that after his duties on the deck force he became a Radar man (RD3), where he was a supervisor for a "small crew in a dark operations center called combat."  

In October 2012, the Veteran reported that he spent one year on the deck force, and that his station was in the chain locker storage locker almost under the barrels of two 38s-"that's a huge amount of noise and we fired many rounds."  He stated his next duty was in radar.  He stated his general quarters were under two gun mounts

In March 2015, the Veteran and his wife testified at a Board hearing regarding this claim on appeal.  The Veteran's representative noted that the Veteran served as a radar man in service, and that he participated in naval gunfire support missions while aboard the USS Chevalier in October and November 1970.  The Veteran described his service on the deck force, including waiting in the chain locker just below the gun barrels with a fire extinguisher, for emergencies.  The representative noted that the Veteran would have been sitting under the guns during the gunfire missions in 1970.  He testified that he did not use hearing protection in service.  When asked if he noticed hearing loss during his period of service, the Veteran replied that he noticed a slight ringing in his ears.  

In March 2015, the Veteran provided a statement from his private primary care physician.  The physician noted that the Veteran "has had decreased hearing for many years.  Excessive noise can damage and often results in permanent sensorineural hearing loss and tinnitus for which he has been diagnosed."  The physician noted that the Veteran reported a service history of being stationed on a U.S. Navy destroyer during the Vietnam War, and being exposed to repetitive hazardous noise from gunfire support.  "This exposure is most likely as not what accelerated his inability to hear."

In August 2015, the Veteran was afforded a VA audio examination.  Test results revealed that the Veteran has bilateral hearing loss for VA disability benefits purposes.  The examiner reviewed the claims file, and interviewed the Veteran.  The examiner provided a negative nexus opinion between the Veteran's current bilateral hearing loss and his military service.  The examiner noted that service medical records do not document complaints of or diagnoses of hearing loss or tinnitus.  Additionally, there was no evidence of continued care regarding his hearing loss during the four decade between service and 2010.  The examiner noted that the Veteran worked in the "tree business"/tree removal for 40 years, which "indicates exposure to significant levels of noise."  The examiner also noted the Veteran had exposure to small firearms noise from ages 14 to 30.  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability

As noted in the prior Board decision, the Veteran's DD 214 does not list his Duty MOS.  It notes that a civilian occupation would be similar to a "radio man."  From this the RO used radio man as the basis to deny hearing loss and tinnitus as it does not show a probability of hazardous noise exposure. 

During his Board hearing, the Veteran testified that he was a radar man (RD3).  Likewise, this rating is not on the Duty MOS listing under the U.S. Navy; however, a review of U.S. Coast Guard obsolete ratings includes a radar man.  This rating was noted to be related to a current MOS of Operations Specialist, which is noted to have a low probability of exposure to hazardous noise.  

While the Veteran's reported MOS was as an RD3, he also testified that prior to becoming a radar man, the Veteran worked as "deck force." He testified his duties included " standing in a chain locker below the gun barrels, with a fire extinguisher," during drills where the guns were fired.  He noted that the chain locker was a "very loud place."  A closer review of his service personnel records reveals that he was upgraded to RD3 in November 1969.  Prior to November 1969 he served as a gunner's mate.  The Duty MOS listing shows that service as a gunner's mate has a high probability of exposure to hazardous noise exposure.  Given the above, VA concedes that the Veteran was exposed to hazardous noise in service.

Due to the Veteran's conceded exposure to hazardous noise in service, and his testimony that he had tinnitus, and that his tinnitus began in service, the Veteran was granted service connection for tinnitus.  Tinnitus is a uniquely subjective disability.

The Board finds that the Veteran's statements during his Board hearing are credible.  His descriptions of noise exposure aboard the USS Chevalier are credible.  Additionally, the Veteran did not state that he noticed his hearing loss in service, but that he felt that his hearing loss was related to his noise exposure in service.  The Veteran, as a lay person, is not competent to determine the cause of his bilateral hearing loss.

In that regard, the claims file contains conflicting medical nexus opinions.  The private medical opinion notes that the Veteran was exposed to hazardous noise in service, and that this level of noise exposure can result in sensorineural hearing loss, and as likely as not resulted in the Veteran's current hearing loss.  The private physician did not note that the Veteran had significant post-service noise exposure as well.  The VA examiner noted that the Veteran had significant post-service noise exposure, and found that it was more likely that his hearing loss was due to this noise exposure because he was not diagnosed with hearing loss in service.  The VA examiner erroneously noted the Veteran did not complain of hearing loss until 2010, when the earliest documentation regarding his hearing loss is from 1997.  Although the VA examiner noted that the Veteran's post-service noise exposure was related to his current hearing loss, the examiner did not explain why the Veteran's in-service conceded noise exposure would not have additionally contributed to his hearing loss.  The private physician has indicated that this in-service noise exposure would have "accelerated his inability to hear."  The United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As both opinions included examination of the Veteran, knowledge of his treatment history, and included sound rationales, they are of equal strength and probative value.  

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102  (2013); Gilbert, 1 Vet. App. at 53-56   .


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


